EXHIBIT Talon International, Inc. Reports Fourth Quarter and Year-end 2009 Financial Results LOS ANGELES, Calif. — March 29, 2010 — Talon International, Inc. (OTCBB:TALN), a leading global supplier of zippers, apparel fasteners, trim and interlining products, reported financial results for the fourth quarter and year ended December 31, 2009. Highlights · Income from Operations was $289,000 in 2009, vs. a Loss from Operations of ($6.0) million in 2008. · Sales for the full year 2009 totaled $38.7 million, vs. $48.2 million in 2008. · Sales increased 9% in Q4 2009 vs. Q4 Financial Results Sales of Zipper and Trim products declined for the year 2009 as compared to 2008 by approximately 20% mainly due to the impact of the global recession on the apparel industry and the related lower demand for Talon products.“Given the severe sales challenges to our industry and to our company, we were nevertheless pleased by our financial results overall, as we began realizing the benefits of emphasizing new customer and product developments along with the expense reduction actions we took at the beginning of 2009, “ said Lonnie Schnell, Talon’s Chief Executive Officer. Sales for 2009 totaled $38.7 million, representing a decline of $9.5 million or 20% from 2008. Sales for the fourth quarter of 2009 totaled $9.1 million, which was an increase of $757,000, or 9% from the same period in 2008.Zipper product sales were $21.3 million in 2009 compared to $28.4 million in 2008. For 2009 the Company reported Trim product sales of $17.3 million compared to $19.5 million for 2008.Tekfit product sales for 2009 were $61,000, reflecting a decline of $144,000 from 2008. Sales for the quarter ended December 31, 2009 reflected an increase in Zipper product sales of $320,000 or 8% over the same period in 2008, and an increase in Trim product sales of $489,000 or 12% over the fourth quarter of 2008. The sales increases were partially offset by a decline in Tekfit product sales of $52,000.
